DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-12, 15-23, 28-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0164740), hereinafter Wu, in view of Bittner et al. (US 2008/0280777), hereinafter Bittner, and further in view of Weng et al. (US 2007/0211928), hereinafter Weng.
In regards to claim 1, Wu discloses a method for analyzing a body fluid containing cells (see [0057]), the method comprising collecting signals emitted by a body fluid sample irradiated by an energy source, wherein the body fluid sample is stained with a fluorescent dye, wherein the fluorescent dye permeates a cell membrane and binds to a nucleic acid to form a dye complex within the cell (see [0020]); analyzing signals above a threshold (by analyzing whether they exhibit fluorescent emission or not) to distinguish different types of cells in the body fluid (differentiation of WBC's and RBC's) (paragraph [0082]).
However, Wu is silent on applying a watershed transform to the collected signals (defining a plurality of peaks and valleys). In the analogous art of biological analysis systems, Bittner discloses methods for carrying out experiments on living cells, 
The combination of Wu and Bittner does not teach iteratively applying a watershed transform to the collected signals (the plurality of peaks and valleys) til a dominant valley is obtained.
Weng discloses the analogous art of analyzing biological samples using a watershed transform (abstract, paragraph [0087]) and discloses iteratively applying a watershed transform to the plurality of peaks and valleys to form a dominant valley (paragraphs [0087]-[0088], [0092], [0097], [0099]-[0100]) in order to identify biological features of interest (paragraph [0039]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Wu and Bittner by iteratively applying watershed transform to the plurality of peaks and valleys (to forms a dominant valley) for the benefit of  enabling identification of biological features of interest (Weng, paragraph [0039]).
In regards to claim 2, the combination of Wu, Bittner, and Weng discloses a method wherein the method comprises iteratively applying the watershed transform to 
In regards to claim 3, the combination of Wu, Bittner, and Weng discloses a method wherein dominant valley separates a first dominant peak corresponding to a first set of cell events from a second dominant peak corresponding to a second set of cell events (Weng, paragraphs [0087]-[0088], [0092], [0097], [0099]-[0100]). Bittner further teaches first and second nucleated cell events (Bittner, paragraphs [0087], [0105]; paragraphs [0030]-[0031], [0095]-[0098]).
In regards to claim 4, the combination of Wu, Bittner, and Weng discloses a method wherein the collected signals comprise scattered light (Wu, paragraphs [0027], [0037], [0084], [0092]).
In regards to claim 9, the combination of Wu, Bittner, and Weng discloses a method wherein the collected signals comprise fluorescent signal (Wu, paragraph [0082]).
In regards to claim 10, Wu discloses a method comprising collecting a first plurality of signals comprising scattered light (paragraphs [0027], [0037], [0084], [0092]) and a second plurality of signals comprising fluorescent signals (paragraph [0082]).
However, Wu is silent on applying a watershed transform to the collected signals (defining a plurality of peaks and valleys). 

The combination of Wu and Bittner does not teach iteratively applying a watershed transform to the collected signals (the plurality of peaks and valleys) til a dominant valley is obtained.
Weng discloses the analogous art of analyzing biological samples using a watershed transform (abstract, paragraph [0087]) and discloses iteratively applying a watershed transform to the plurality of peaks and valleys to form a dominant valley (paragraphs [0087]-[0088], [0092], [0097], [0099]-[0100]) in order to identify biological features of interest (paragraph [0039]).

In regards to claim 11, the combination of Wu, Bittner, and Weng discloses a method comprising classifying nucleated cellular events into mononuclear (WBCs) events and non-white blood cell (RBCs) events (Wu, paragraph [0082]).
In regards to claim 12, the combination of Wu, Bittner, and Weng discloses the analogous art of analyzing biological samples using a watershed transform (abstract, paragraph [0087]) and discloses iteratively applying a watershed transform to the plurality of peaks and valleys to form a dominant valley (Weng, paragraphs [0087]-[0088], [0092], [0097], [0099]-[0100]) in order to identify biological features of interest (Weng, paragraph [0039]).
In regards to claim 15, the combination of Wu, Bittner, and Weng discloses a method wherein the body fluid comprises blood (paragraph [0005]), cerebrospinal fluid, pleural fluid, peritoneal fluid, pericardial fluid, or synovial fluid (Wu, paragraph [0056]).
In regards to claim 16, the combination of Wu, Bittner, and Weng discloses a method comprising staining the body fluid sample with the fluorescent dye (Wu, paragraph [0020]).
In regards to claim 17, the combination of Wu, Bittner, and Weng discloses a method comprising flowing the stained body fluid sample through a flow cell of a hematology analyzer (automated hematology analyzer) (Wu, paragraph [0017]).

In regards to claim 19, Wu discloses a method for analyzing a body fluid containing cells (abstract, paragraph [0057]), the method comprising collecting signals emitted by a body fluid sample irradiated by an energy source, wherein the body fluid sample is stained with a fluorescent dye, wherein the fluorescent dye permeates a cell membrane and binds to a nucleic acid to form a dye complex within the cell (irradiating the fluid with energy from an energy source; and measuring a fluorescence signal emitted by the dye complex in the fluid) (paragraph [0020]); analyzing signals to distinguish different types of cells in the body fluid (differentiation of WBCs from RBCs in a sample containing such cells) (paragraph [0082]). 
However, Wu is silent on a computer comprising: a memory for storing instructions for analyzing cells in a body fluid, the instructions being executed by a processor for: applying a watershed transform to the collected signals thereby defining a plurality peaks and valleys in the collected signals;; setting a threshold for signal analysis based on the signal of the dominant valley; and analyzing signals above the threshold to distinguish different types of cells in the body fluid.
In the analogous art of biological analysis systems, Bittner discloses applying a watershed transform to collected signals and thereby defining a plurality peaks and valleys in the collected signals (paragraph [0045]) and a computer (paragraphs [0110]-[0111]) comprising: a memory for storing instructions for analyzing cells in a body fluid (automated analysis of cells) (paragraphs [0096], [0110]-[0111]), the instructions being 
The combination of Wu and Bittner does not teach iteratively applying the watershed transform to the plurality peaks and valleys till a dominant valley is obtained
Weng discloses the analogous art of analyzing biological samples using a watershed transform (abstract, paragraph [0087]) and discloses iteratively applying a watershed transform to the plurality of peaks and valleys to form a dominant valley 
It would have been obvious to further modify the disclosure of Wu and Bittner by adding in a step of iteratively applying the watershed transform because Weng teaches that iteratively applying the watershed transform to the plurality of peaks and valleys forms a dominant valley and enables identification of biological features of interest (Weng, paragraph [0039]).
In regards to claim 20, the combination of Wu, Bittner, and Weng discloses an automated system further comprising a hematology analyzer comprising a flow cell (flow cytometry) (Wu, paragraph [0004]); the energy source (light sources ("e.g., lasers, etc.")) for irradiating the cells introduced into the flow cell (Wu, paragraph [0004]); a plurality of detectors (sensors) for detecting signals emitted by the cells in the flow cell (Wu, paragraph [0004]), wherein the memory further comprises instructions for causing the hematology analyzer to: stain the body fluid sample with the fluorescent dye (staining composition) (Wu, paragraph [0027]); flow the stained body fluid sample through the flow cell (Wu, paragraph [0027]); irradiate the cells flowing through the flow cell using the energy source (energy source for applying electromagnetic energy to the flow cell) (Wu, paragraph [0027]).
In regards to claim 21, the combination of Wu and Bittner, is silent on an automated system wherein the instructions comprise instructions for iteratively applying the watershed transform to the plurality peaks and valleys till a dominant valley is obtained.

Therefore, it would have been obvious to one with ordinary skill in the art to provide instructions to iteratively apply a watershed transform to the plurality of peaks and valleys to form a dominant valley because Weng teaches that biological features of interest may be identified (paragraph [0039]).
In regards to claim 22, the combination of Wu, Bittner, and Weng discloses an automated system wherein the dominant valley separates a first dominant peak corresponding to nucleated cellular events (WBCs) events and non-nucleated (RBCs) events (Wu, paragraph [0082]).
In regards to claim 23, the combination of Wu, Bittner, and Weng discloses a method wherein the collected signals comprise scattered light (Wu, paragraphs [0027], [0037], [0084], [0092]).
In regards to claim 28, the combination of Wu, Bittner, and Weng discloses an automated system wherein the collected signals comprise fluorescent signal (Wu, paragraph [0082]).
In regards to claim 29, Wu discloses an automated system wherein the instructions comprise instructions for collecting a first plurality of signals comprising scattered light (paragraphs [0027], [0037], [0084], [0092]) and a second plurality of signals comprising fluorescent signals (paragraph [0082]).

In the analogous art of biological analysis systems, Bittner discloses methods for carrying out experiments on living cells, including making measurements of the operation transcriptional regulatory processes and indicators of the kinds of processes operating in the cell in response to external stimuli. a Furthermore, Bittner teaches applying a watershed transform to collected signals and thereby defining a plurality peaks and valleys in the collected signals (paragraph [0045]) and setting a threshold for signal analysis based on the dominant signal of the valley (the mode of a contrast histogram) (paragraphs [0104]-[0105] and [0121]) wherein a global threshold is applied to the image to detect all signals above threshold (paragraphs [0133]-[0134]) enabling differentiation among cellular processes that respond to particular stimuli (paragraphs [0096] and [0135]). Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Wu to apply a watershed transform to collected signals because Bittner teaches that one may differentiate among cellular processes that respond to particular stimuli (Bittner, paragraphs [0133]-[0134])
The combination of Wu and Bittner does not teach iteratively applying the watershed transform to the plurality peaks and valleys till a dominant valley is obtained
Weng discloses the analogous art of analyzing biological samples using a watershed transform (abstract, paragraph [0087]) and discloses iteratively applying a watershed transform to the plurality of peaks and valleys to form a dominant valley (paragraphs [0087]-[0088], [0092], [0097], [0099]-[0100]) in order to identify biological features of interest (paragraph [0039]).

In regards to claim 30, the combination of Wu, Bittner, and Weng discloses an automated system wherein the dominant valley separates a first dominant peak corresponding to mononuclear cellular events (WBCs) events and non-white blood cell (RBCs) events (Wu, paragraph [0082]).
In regards to claim 31, the combination of Wu, Bittner, and Weng discloses the analogous art of analyzing biological samples using a watershed transform (abstract, paragraph [0087]) and discloses iteratively applying a watershed transform to the plurality of peaks and valleys to form a dominant valley (Weng, paragraphs [0087]-[0088], [0092], [0097], [0099]-[0100]) in order to identify biological features of interest (Weng, paragraph [0039]).
In regards to claim 34, the combination of Wu, Bittner, and Weng discloses a method wherein the body fluid comprises blood (paragraph [0005]), cerebrospinal fluid, pleural fluid, peritoneal fluid, pericardial fluid, or synovial fluid (Wu, paragraph [0056]).
Claims 5-8 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Bittner, and Weng as applied to claims 1 and 19 above, respectively, and further in view of Krockenberger et al. (US 2011/0178716), hereinafter Krockenberger.
In regards to claims 5-8, the combination of Wu, Bittner, and Weng is silent on a method wherein the scattered light comprises forward light scatter (per claim 5), side 
Krockenberger discloses the analogous art of differentiating cell types (abstract). Krockenberger teaches the scattered light comprises forward light scatter (paragraphs [0031], [0036]); wherein the scattered light comprises side light (paragraphs [0026], [0031], [0036]); wherein the side light scatter comprises polarized side scatter (paragraphs [0031], [0036]); wherein the side light scatter comprises depolarized side scatter (paragraphs [0022], [0028], [0031], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the system of Wu, Bittner, and Weng by including the scattered light comprising forward light scatter (per claim 5); wherein the scattered light comprises side light (per claim 6); wherein the side light scatter comprises polarized side scatter (per claim 7); and wherein the side light scatter comprises depolarized side scatter (per claim 8) as taught by Krockenberger because the modification would measure cells in a plurality of optical scattering channels (paragraphs [0003], [0024], and [0044]).
In regards to claims 24-27, the combination of Wu, Bittner, and Weng is silent on a method wherein the scattered light comprises forward light scatter (per claim 24), side light scatter (per claim 25), polarized side scatter (per claim 26), or depolarized side scatter (per claim 27).
Krockenberger discloses the analogous art of differentiating cell types (abstract). Krockenberger teaches the scattered light comprises forward light scatter (para [0031], [0036]); wherein the scattered light comprises side light (para [0026], [0031], [0036]); wherein the side light scatter comprises polarized side scatter (para [0031], [0036]); 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the system of Wu, Bittner, and Weng by including the scattered light comprising forward light scatter (per claim 24); wherein the scattered light comprises side light (per claim 25); wherein the side light scatter comprises polarized side scatter (per claim 26); and wherein the side light scatter comprises depolarized side scatter (per claim 27) as taught by Krockenberger because the modification would measure cells in a plurality of optical scattering channels (paragraphs [0003], [0024], and [0044]).
Claims 13-14 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Bittner, and Weng as applied to claims 1 and 19 above, respectively, and further in view of Crews et al. (US 2004/0241769), hereinafter Crews.
In regards to claim 13, the combination of Wu, Bittner, and Weng is silent on a method further comprising classifying nucleated cellular events into mononuclear cell events, polymorphonuclear cell events, and non-white blood cell events.
Crews discloses the analogous art of reagent systems for use with automated and semi-automated hematology analyzers (abstract). Crews teaches classifying nucleated cellular events into mononuclear cell events and polymorphonuclear cell 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of the combination of Wu, Bittner, and Weng to include classifying nucleated cellular events into mononuclear cell events, polymorphonuclear cell events, and non-white blood cell events because Crews teaches doing so provides invaluable diagnostic aid for the diagnosis of various diseases (paragraph [0008]).
In regards to claim 14, the combination of Wu, Bittner, Weng, and Crews discloses a method further comprising classifying mononuclear cell events into lymphocytes and monocytes (Crews, paragraph [0010]).
In regards to claim 32, the combination of Wu, Bittner, and Weng is silent on an automated system comprising instructions for classifying nucleated cellular events into mononuclear cell events, polymorphonuclear cell events, and non-white blood cell events.
Crews discloses the analogous art of reagent systems for use with automated and semi-automated hematology analyzers (abstract). Crews teaches classifying nucleated cellular events into mononuclear cell events and polymorphonuclear cell events (differentiating white blood cells according to their subtype) (paragraph [0007]), and non-white blood cell events (red blood cells) (paragraph [0007]) and provides invaluable diagnostic aid in the study and diagnosis of various diseases (paragraph [0008]).

In regards to claim 33, the combination of Wu, Bittner, Weng, and Crews discloses a method further comprising classifying mononuclear cell events into lymphocytes and monocytes (Crews, paragraph [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797